Citation Nr: 0736228	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-11 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as due to exposure to asbestos.  

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to asbestos.  

3.  Entitlement to service connection for bronchitis, to 
include as due to exposure to asbestos.  

4.  Entitlement to service connection for arthritis, to 
include as due to exposure to asbestos.  

5.  Entitlement to service connection for hearing loss, to 
include as due to exposure to asbestos.  

6.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to exposure to herbicide 
agents.  


WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1958 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a heart 
disability, hypertension, bronchitis, arthritis, hearing 
loss, and diabetes mellitus, type II.  In August 2007, the 
veteran testified before the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a Board decision that denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA is seeking to have that decision 
overturned on appeal to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, on 
September 21, 2006, the Secretary of Veterans Affairs imposed 
a stay at the Board on the adjudication of claims affected by 
Haas.  The specific claims affected by the stay include those 
involving claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.


FINDINGS OF FACT

1.  The veteran's diagnosed heart disability first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein. 

2.  The veteran's diagnosed hypertension first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein.

3.  The veteran does not have a current diagnosis of 
bronchitis.  

4.  The veteran does not have a current diagnosis of 
arthritis.

5.  The veteran does not have a current diagnosis of hearing 
loss.  


CONCLUSIONS OF LAW

1.  The veteran's current heart disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran's current hypertension was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The veteran's claimed current bronchitis was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

4.  The veteran's claimed current arthritis was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).  

5.  The veteran's claimed current hearing loss was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including cardiovascular disease, arthritis, and 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.
 
The veteran's service personnel records reflect that his 
military occupational specialty was mess management 
specialist.  They also demonstrate that he served onboard the 
U.S.S. Mahopac, the U.S.S. Rainier, and the U.S.S. Mt. 
Katmai.  They do not reflect that he was exposed to asbestos.  

In this case, there is no record of exposure to asbestos nor 
evidence otherwise suggesting that the veteran was exposed to 
asbestos in service.  Even if the veteran were exposed to 
asbestos in service, however, he has not been diagnosed with 
any asbestos-related diseases.  Therefore, the Board finds 
that any further attempt by VA to ascertain the likelihood of 
the veteran's exposure to asbestos in service is in this case 
unnecessary because no asbestos-related disability is shown 
by the evidence of record.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  As no disorder associated with exposure to 
asbestos has been diagnosed, the Board finds that service 
connection for a heart disability, hypertension, bronchitis, 
arthritis, and hearing loss associated with exposure to 
asbestos is not warranted.

The Board now turns to the question of whether the veteran is 
entitled to service connection for a heart disability, 
hypertension, bronchitis, arthritis, and hearing loss.  

Heart Disability and Hypertension 

The veteran's service medical records are negative for any 
complaints or treatment of a heart disability or 
hypertension.  On separation examination in November 1977, 
the veteran made no complaints about his heart or blood 
pressure, and his cardiovascular system was found to have no 
abnormalities.  Since the veteran's cardiovascular system was 
found to be within normal limits on separation and there were 
no recorded complaints during a twenty-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection for a 
heart disability and hypertension.  38 C.F.R. § 3.303(b).  
The first post-service evidence of record of hypertension is 
an April 1997 letter from the veteran's private physician 
that stated that the veteran had been diagnosed with primary 
hypertension.  The first post-service evidence of record of 
symptoms relating to a heart disability is a January 1998 VA 
medical report where it was noted that the veteran underwent 
a coronary angioplasty.  VA medical records dated from August 
1997 to April 1998 show that the veteran received 
intermittent treatment for hypertension and status post 
coronary angioplasty.  At no time did any treating provider 
relate the veteran's hypertension or heart disability to his 
period of active service.  

The veteran testified before the Board at a travel board 
hearing in August 2007.  Testimony revealed that the veteran 
suffered from periodic chest pain and could only walk 50 feet 
without experiencing chest pain.  He testified that he was 
hospitalized for 10 days while still in training during 
service, but it was not reported or documented.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current heart disability and hypertension.  In addition, 
cardiovascular disease was not diagnosed within one year of 
separation, so presumptive service connection for a heart 
disability and hypertension is not warranted.  

The veteran contends that his current heart disability and 
hypertension are related to his active service.  However, as 
a layperson, he is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first       post-service evidence 
of the veteran's heart disability is in January 1998, 
approximately 20 years after his separation from service, and 
the first post-service evidence of the veteran's hypertension 
is in April 1997, approximately 19 years after his separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's heart 
disability and hypertension developed in service.  Therefore, 
the Board concludes that the heart disability and 
hypertension were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

Bronchitis, Arthritis, and Hearing Loss

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The veteran's service medical records are negative 
for any complaints of arthritis or hearing loss.  An October 
1958 medical report shows that the veteran complained of a 
sore throat that had suddenly worsened with chills and a 
fever.  He also had a slightly non-productive cough.  The 
diagnosis was acute bronchitis.  At his November 1977 
separation examination, the veteran made no complaints 
regarding his lungs and chest, joints, or hearing.  His 
respiratory system, joints, and hearing were found to be 
within normal limits.  There is no post-service evidence of 
diagnoses of or treatment for bronchitis, arthritis, or 
hearing loss.       

Absent evidence of a current disability, service connection 
for bronchitis, arthritis, and hearing loss must be denied.  
There is no competent medical evidence of record that 
demonstrates the presence of bronchitis, arthritis, or 
hearing loss.  In addition, a review of the veteran's service 
medical records shows that he was treated for bronchitis on 
only one occasion in his approximately 20 years of active 
service.  The evidence shows that this disease healed without 
residual complication prior to his separation and the in-
service medical evidence does not show a diagnosis of any 
chronic condition.  Thus, the Board finds that the veteran's 
bronchitis problem in service was acute and transitory.  
Because no bronchitis, arthritis, or hearing loss has been 
currently diagnosed in this case, the Board finds that 
service connection for bronchitis, arthritis, or hearing loss 
is not warranted.  

The Board has considered the veteran's claims that he has 
bronchitis, arthritis, and hearing loss related to his 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has bronchitis, arthritis, or hearing loss.  As 
the preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and a rating 
decision in September 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 statement of the case.  The veteran received additional 
notice in September 2007.  The Board finds that the issuance 
of a supplemental statement of the case is not required 
because no evidence was received subsequent to the December 
2005 statement of the case.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no evidence that 
the appellant's diagnosed disorders are the result of any 
event, injury, or disease in service; with the exception of 
bronchitis, there is no evidence showing the presence of the 
disabilities in service; and with the exception of the 
cardiovascular disorders, there is no current diagnosis of 
record of hearing loss, bronchitis, and arthritis.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   


ORDER

Service connection for a heart disability is denied.  

Service connection for hypertension is denied.  

Service connection for bronchitis is denied.  

Service connection for arthritis is denied.  

Service connection for hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


